Exhibit 10.4



CERTAIN INFORMATION IDENTIFIED WITH [***] HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.





















SUPPLY AND LICENSE AGREEMENT





BETWEEN





SERUM INSTITUTE OF INDIA PRIVATE LIMITED





AND





NOVAVAX, INC.



Dated: 30 July, 2020





--------------------------------------------------------------------------------

SUPPLY AND LICENSE AGREEMENT



This Supply and License Agreement (the “Agreement”) is entered into and made
effective as of July 30, 2020 (the “Effective Date”), by and between Serum
Institute of India Private Limited., an Indian company having its principal
place of business at 212/2, Off Soli Poonawalla Road, Hadapsar, Pune 411028
(“SIIPL”, which expression shall, unless repugnant to the context thereof, mean
and include its successors and permitted assigns), and Novavax, Inc., a
Delaware, USA corporation having its principal place of business at 21
Firstfield Road, Gaithersburg, MD 20878 USA (“Novavax”, which expression shall,
unless repugnant to the context thereof, mean and include its Affiliates).
Novavax and SIIPL may each be referred to herein individually as a “Party” and
collectively as the “Parties.”



RECITALS



WHEREAS, Novavax has developed and is the exclusive owner of NVX-CoV2373 (“Drug
Substance”) and Matrix-MTM (“Adjuvant”) which are collectively referred to as
the (“Vaccine Components”);



WHEREAS, SIIPL is a global vaccine manufacturer specializing in life saving
vaccines;



WHEREAS, SIIPL desires to use the Vaccine Components and Licensed Know-How to
Develop, Manufacture, and Commercialize by SIIPL a vaccine product derived from
a coformulation of the Vaccine Components (not as a combination product with any
other active ingredient), and use such vaccine product in the Field (hereinafter
referred to as the “Product”);



WHEREAS, subject to the terms of this Agreement, Novavax agrees to (a)
continuously supply to SIIPL Vaccine Components as per the Forecast requirement
of SIIPL in the SIIPL Territory, (b) grant to SIIPL an exclusive license in the
SIIPL Exclusive Territory (defined hereunder) to use the Vaccine Components to
enable SIIPL to Manufacture, and Commercialize the Product, (c) grant to SIIPL a
nonexclusive license in the SIIPL Non- Exclusive Territory (defined hereunder)
to use the Vaccine Components to enable SIIPL to Manufacture, and Commercialize
the Product, and (d) provide to SIIPL that Licensed Know- How Controlled by
Novavax or its Affiliates (including the improvements if any), in accordance
with the terms and conditions of this Agreement.



NOW THEREFORE, SIIPL AND NOVAVAX AGREE AS FOLLOWS:



ARTICLE 1.DEFINITIONS



Capitalized terms used in this Agreement will have the meaning ascribed to them
in the preamble and recitals to this Agreement above, Appendix A, or otherwise
as defined in this Agreement below.





2

--------------------------------------------------------------------------------

ARTICLE 2. SUPPLY AND OTHER RESPONSIBILITIES



2.1   Supply.



a.   Supply of Vaccine Components to SIIPL. During the Term, Novavax will supply
to SIIPL its requirements of Vaccine Components as per a Forecast to Manufacture
and Commercialize the Product in the SIIPL Territory. Vaccine Components shall
be in mutually acceptable standard fill volumes, concentration, and bulk
packaging and meet other specifications and requirements set forth in a Quality
Agreement to be negotiated and executed by the Parties within [***] of the
Effective Date (the “Vaccine Component Specifications”).



b.   Transfer of Licensed Know-How to SIIPL. Novavax will provide to SIIPL all
of the Licensed Know-How to the extent necessary to Manufacture and
Commercialize the Product in the SIIPL Territory.



c.   Pharmacovigilance Agreement. Prior to SIIPL’s commencement of Development
and Commercialization of the Product in the SIIPL Territory, the Parties will
negotiate and enter into a safety reporting agreement on customary, commercially
reasonable and mutually agreeable terms.



2.2   Safety Stock.



Subject to the last sentence of this Section 2.2, Novavax shall establish a
safety stock of the Vaccine Components and shall thereafter maintain such safety
stock exclusively available to SIIPL in quantities [***] (the “Safety Stock”).
Novavax shall keep SIIPL [***] informed of the level of the Safety Stock. If the
Safety Stock drops below [***], Novavax shall use [***] to replenish the Safety
Stock [***]. [***] Parties agree that the quantity of Vaccine Components to be
kept in the Safety Stock shall be [***].



2.3   Product Branding.



SIIPL will have [***] with respect to, the creation, development, selection, and
approval of all trademarks and trade dress under which the Product is
Commercialized in the SIIPL Territory, provided that SIIPL will [***] on all
substantive matters relating to the creation, development, selection, and
approval of the trademarks and trade dress to be used in the Commercialization
of the Product in the SIIPL Territory, and will [***] with respect thereto. In
addition, SIIPL will have [***] with respect to, filing, prosecuting,
registering, maintaining, and protecting the trademarks and trade dress to be
used to Commercialize the Product in the SIIPL Territory at [***] costs and
expense.



2.4   Responsibilities of Novavax.



a.    Supply of Vaccine Components. During the Term, Novavax will have [***]
with respect to obtaining and maintaining the facilities and necessary raw
materials, equipment, qualified personnel, Regulatory Approvals, licenses, and
permits, to



3

--------------------------------------------------------------------------------

Manufacture and deliver to SIIPL the Vaccine Components in accordance with this
Agreement. Novavax will solely be responsible for all vendors, employees,
contractors, and other Persons employed or engaged by it to Manufacture the
Vaccine Components. Novavax will provide to SIIPL [***] necessary to enable
SIIPL to formulate the components of the Vaccine Components (i.e. the Drug
Substance and the Adjuvant), [***], so as to enable SIIPL to formulate the
Vaccine Components and Manufacture the Product.



b.   Novavax Improvements. In the event Novavax makes any Novavax Improvements
during the Term to the Vaccine Components, the same shall be provided to SIIPL
[***] under the terms and conditions agreed herein this Agreement.



2.5   Responsibilities of SIIPL.



a.   Manufacture of the Product. Subject to and as further described in Sections
2.5.b. and 2.5.c., SIIPL will have [***], and shall use its [***], with respect
to obtaining and maintaining the facilities and all necessary raw materials,
equipment, qualified personnel, Regulatory Approvals, licenses, and permits to
Develop and Manufacture the Product as necessary to perform its obligations
under this Agreement within the SIIPL Territory. SIIPL will solely be
responsible for all vendors, employees, contractors, and other Persons employed
or engaged by it, and all costs and expenses incurred, in the performance of
such obligations. Notwithstanding the previous, SIIPL agrees to provide rights
of access to regulatory files related to countries that at any time during the
Term belonged in the SIIPL Non-Exclusive Territory and agrees to work in
collaboration with Novavax or its designee. SIIPL and Novavax, including any of
their licensees agree that in no case will it use a permit, a regulatory
licenses or a contractual arrangement as a means of preventing the other Party
or any of its licensees from Developing, Manufacturing and/or Commercializing
the Product in the SIIPL Non- Exclusive Territory.



b.   Development of the Product. SIIPL will have [***] with respect to the
Development of the Product throughout the SIIPL Territory, subject to and as
further described in this Section 2.5.b. SIIPL will obtain and maintain all
Regulatory Approvals required to Develop and Commercialize the





4

--------------------------------------------------------------------------------

Product throughout the SIIPL Territory. SIIPL will perform all Development of
the Product (including all regulatory actions) in accordance with the written
plan for such Development to be mutually agreed by the Parties [***] (the
“Development Plan”). The Development Plan will include a [***] Development
activities for the Product and approximate timelines for such activities,
provided that such timelines are subject to change due to applicable timelines
and requirements of Governmental Authorities, including for obtaining and
maintaining permissions and other Regulatory Approvals. The Development Plan
will include all Development activities necessary to file each BLA and to obtain
and maintain all Regulatory Approvals to Commercialize the Product in each
country in the SIIPL Territory and any other activities otherwise recommended or
required by the applicable regulatory authority in any country in the SIIPL
Territory to obtain or maintain such Regulatory Approvals. SIIPL will update the
Development Plan [***], and will provide each such update to Novavax for review
and approval. In addition, any such update shall be provided to the JSC in
accordance with Section 2.7. SIIPL will incorporate all reasonable comments
received from Novavax regarding Development activities for the Product that are
relevant to obtaining or maintaining Regulatory Approvals to Commercialize the
Product in any country in the SIIPL Territory.



c.    Regulatory Activities. Subject to and as further described in this Section
2.5.(c), SIIPL will have [***] with respect to all regulatory activities for the
Product in the SIIPL Territory, including obtaining and maintaining, in its name
or the name of its designee / Affiliates, all Regulatory Approvals, licenses,
and permits required to Commercialize the Product in the SIIPL Territory, and
any correspondence or meetings with regulatory authorities regarding any of the
foregoing, provided that SIIPL shall give Novavax [***] notice that SIIPL will
be providing any such submissions for Novavax’ review, which review shall not
unreasonably delay such filings, or as may be decided by the Parties mutually,
in advance of SIIPL ’s filing or submission thereof, and SIIPL will incorporate
any reasonable comments received from Novavax into such regulatory submissions
(including with respect to the inclusion or exclusion of Novavax’ Confidential
Information). SIIPL will conduct such regulatory activities in accordance with
the then-current Development Plan. SIIPL will be solely responsible for all
costs and expenses incurred by it to obtain and maintain such Regulatory
Approvals required to Commercialize the Product in the SIIPL Territory. [***]
Novavax will [***] and Novavax may, at either Party’s request, participate in
any meetings (in person or by teleconference) with any regulatory authority
regarding any Regulatory Approval necessary to Commercialize the Product in the
SIIPL Territory, [***].



d.   Diligence Obligations. SIIPL will perform all activities set forth in the
Development Plan and use its [***] to perform all such activities in accordance
with the applicable timeframes set forth in the Development Plan. In addition,
SIIPL will use [***] to Develop and obtain Regulatory Approval for the Product
in all countries in the SIIPL Territory.



2.6  Restrictions on Use. SIIPL may use the Vaccine Components supplied by
Novavax and the Licensed Know How under this Agreement solely to (i) Manufacture
the Product in



5

--------------------------------------------------------------------------------

the Field for the SIIPL Territory, (ii) conduct analytical and process
development activities, and (iii) Commercialize the Product in the SIIPL
Territory. SIIPL will not, and will cause its Affiliates and other Permitted
Recipients not to, (a) attempt to reverse engineer the Vaccine Components or
otherwise analyze, circumvent, or design around the Vaccine Components, or (b)
sell the Vaccine Components to any third party. Notwithstanding the foregoing.
Upon [***] notice to Novavax, SIIPL may transfer Vaccine Components to
Affiliates. Further, SIIPL may transfer the Vaccine Components to third party
manufacturers engaged to Manufacture of the Product (“Permitted Recipients”)
upon [***], provided that Permitted Recipients are bound by written restrictions
on use and confidentiality no less stringent than those specified in this
Agreement, and SIIPL remains liable to Novavax for such Permitted Recipient’s
use of Vaccine Components. Nothing set forth in this Agreement will limit
Novavax’ ability to Manufacture or supply Vaccine Components to any third party
or to use the Vaccine Components for any other purposes.



2.7   Governance.



a.    Joint Collaboration Steering Committee.



1.       JSC Establishment. As soon as practicable, but no later than [***]
following the Effective Date, the Parties will form a joint collaboration
steering committee (“JSC”) to monitor and coordinate the Exploitation of the
Licensed Products throughout the SIIPL Territory. The JSC will be composed of
[***] representatives from each Party and a minimum of [***] representatives of
each Party who are fluent in English and who have the appropriate and direct
knowledge and expertise and requisite decision-making authority. Each Party may
replace any of its representatives on the JSC and appoint a person to fill the
vacancy arising from each such replacement. A Party that replaces a
representative will notify the other Party of such replacement at least [***]
prior to the next scheduled meeting of the JSC. Each Party will use [***] to
keep an appropriate level of continuity in representation. The JSC will have a
chairperson (“JSC Chairperson”). A designated representative of Novavax will be
the JSC Chairperson until [***], and thereafter the JSC Chairperson will be
selected alternately, [***], by SIIPL and then by Novavax. The JSC Chairperson
will be responsible for setting the agenda for JSC meetings, with input from the
other members, and for conducting the JSC meetings. The JSC will conduct its
responsibilities hereunder in good faith and with reasonable care and diligence.
Each Party’s representatives on the JSC will inform and coordinate within their
respective organization to enable each Party to fulfill its obligations as
agreed upon between the Parties under this Agreement, including within the time
frames set forth hereunder.



2.     JSC Responsibilities. The JSC will have oversight and information sharing
responsibilities and functions with respect to the worldwide Development,
Manufacture, Commercialization, and other Exploitation of the Products. The JSC
will, amongst other duties and responsibilities:





6

--------------------------------------------------------------------------------

i)        [***];

ii)       [***];

iii)      [***]; and

iv)      [***].



3.   Global Allocation Tenets. The Parties are aware that Novavax is under a
contractual arrangement with the Coalition for Epidemic Preparedness Innovations
(“CEPI”) under which Novavax has committed to sell [***] Product to a global
allocation body endorsed by CEPI. Given the uncertainty associated with the
global purchase of COVID-19 vaccine during the Pandemic Period, including the
Product, the Parties agree that the JSC shall operate in full conformity with
Novavax’ obligations to CEPI and to the global allocation body it endorses.
Furthermore, the Parties agree that during the Pandemic Period, for all Product
for which the Drug Substance component has been Manufactured at any other
location besides at a facility owned or controlled by SIIPL or an Affiliate,
shall only be made available for purchase by the global allocation body endorsed
by CEPI, currently expected to be the “COVAX Facility” or such other purchasing
authority that Novavax in good faith represents has been endorsed and approved
by CEPI. The JSC agrees to review and approve all such purchases during the
Pandemic Period as directed by Novavax under its arrangement with CEPI.



b.    JSC Meetings.



1.     Meeting Agendas. Each Party will disclose to the other Party the proposed
agenda items for each meeting of the JSC along with appropriate information at
least [***] in advance of each such meeting; provided that under exigent
circumstances requiring JSC input, a Party may provide its agenda items to the
other Party within a shorter period of time in advance of a meeting, or may
propose that there not be a specific agenda for a particular meeting, so long as
such other Party consents to such later addition of such agenda items or the
absence of a specific agenda for such JSC meeting. Each Party will submit to the
JSC at least [***] prior to any meeting of the JSC all reports and other
information required to be submitted by such Party to the JSC at such meeting
under this Agreement.



2.     Meetings. The JSC will hold meetings at such times as it elects to do so,
but will meet no less frequently than [***], unless otherwise agreed by the
Parties. The JSC may meet in person or by means of teleconference, Internet
conference, videoconference, or other similar communication method. [***] costs
and expenses relating to attendance at and participation in any JSC meetings.



3.     Meeting Minutes. Within [***] following each meeting of the JSC, the
chairperson of the JSC will cause to be prepared and will provide to the other
Party a draft of [***] detailed written minutes describing all matters reviewed
or considered by the JSC, together with all determinations made and actions
taken by the JSC and a summary of the reasons therefor stated by the members at
the meeting. The



7

--------------------------------------------------------------------------------

minutes of any meeting of the JSC must be finalized by approval of the members
of the JSC within [***] after the meeting. The minutes, including all drafts
thereof, will be the Confidential Information of both Parties.



4.     Non-Member Attendance. Each Party may from time to time invite a [***]
number of participants (which may include legal counsel), in addition to its
representatives, to attend a meeting of the JSC in a non-voting capacity, if
such participants have expertise that is relevant to the planned agenda for such
JSC meeting; provided that if a Party intends to have any third party (including
any consultant) attend such a meeting, then such Party will provide [***] notice
to the other Party reasonably in advance of such meeting and will ensure that
such Third Party is bound by obligations of confidentiality and non-use at least
as stringent as those set forth in Article 12 (Confidential Information).
Notwithstanding anything to the contrary set forth in this Agreement, if the
other Party objects in good faith to the participation of such third party in
such meeting due to a bona fide concern regarding competitively sensitive
information that is reasonably likely to be discussed at such meeting, then such
third party will not be permitted to participate in such meeting (or the portion
thereof during which such competitively sensitive information is reasonably
likely to be discussed).



c.    Decision Making.



1.     General Process. The JSC will only have the powers expressly assigned to
it in this Section 2.7 (Governance) and elsewhere in this Agreement and will not
have the authority to: (a) [***]; or (b) [***]. All decisions of the JSC will be
made [***]. No action taken at any meeting of the JSC will be effective unless
there is a quorum at such meeting, and at all such meetings, a quorum will be
reached if [***] voting representatives of each Party are present or
participating in such meeting.



2.     Decisions of JSC. The JSC will use good faith efforts, in compliance with
this Section 2.7.C.2 (Decisions of the JSC), to [***] resolve any such matter
for which it has authority. If, after the use of good faith efforts, the JSC is
unable to resolve any such matter that is within the scope of the JSC’s
authority or any other disagreement between the Parties that may be referred to
the JSC, in each case, within a period of [***], then a Party may refer such
matter for resolution in accordance with Section 2.7.D.1 (Referral to Executive
Officers) to the Chief Executive Officer of Novavax (or an executive officer of
Novavax designated by the Chief Executive Officer of Novavax who has the power
and authority to resolve such matter) and the Chief Executive Officer of SIIPL
(or an executive officer of SIIPL designated by the Chief Executive Officer of
SIIPL who has the power and authority to resolve such matter) (collectively, the
“Executive Officers”).



d.    Resolution of JSC Disputes.



1.       Referral to Executive Officers. If a Party makes an election under
Section 2.7.C.2 (Decisions of the JSC) to refer a matter on which the JSC cannot
reach a [***]



8

--------------------------------------------------------------------------------

decision for resolution by the Executive Officers, then the JSC will submit in
writing the respective positions of the Parties to their respective Executive
Officers. The Executive Officers will use good faith efforts to resolve any such
matter so referred to them [***], and any final decision that the Executive
Officers agree to in writing will be conclusive and binding on the Parties.



2.      Final Decision-Making Authority. If the Executive Officers are unable to
reach agreement on any such matter referred to them within [***] after such
matter is so referred (or such longer period as the Executive Officers may agree
upon), then:



(i)      [***] will have final decision making authority on all aspects related
to [***];

(ii)     [***] will have final decision making authority on all aspects related
to [***]; or

(iii)    In relation to [***], [***] will have the final decision making
authority for that country.



e.   Limitations on Decision-Making. Notwithstanding anything to the contrary
set forth in this Agreement, without the other Party’s [***] consent, no
decision of the JSC or a Party’s Executive Officer (in the exercise of a Party’s
final decision making authority on any such matters), in each case, may [***].



2.8   Step in Rights of Novavax. Unless there is [***] in the event SIIPL is
unable to fulfil its commitments towards supply of [***] volumes of the Product
within a particular country in the SIIPL Territory (“Shortfall”), then, for each
such case of Shortfall on a case-by-case and country-by-country bases, Novavax
may provide SIIPL a written notice of [***] that if SIIPL is unable to remedy
the Shortfall within said period of [***] (“Shortfall Notice”), then Novavax
may, temporarily, step- in to manufacture and commercialize or cause the
manufacture and commercialization of the remainder of the agreed volumes of the
Product for that particular Shortfall. Once the agreed supply volumes have been
achieved and the Shortfall has been remedied, Novavax shall cease forthwith from
any further commercialization of Product within the applicable country in the
SIIPL Territory and SIIPL shall resume all its rights and obligations towards
manufacture and commercialize of the Product within the applicable country in
SIIPL Territory. Nothing agreed herein shall be deemed or interpreted to affect
the license rights granted to SIIPL hereunder for commercialisation of the
Product within the SIIPL Territory, provided that if SIIPL is unable to remedy
any Shortfall within [***] of receipt of the Shortfall Notice, then the Parties
agree to mutually decide on the terms and conditions thereafter [***]. The
Parties agree that during the any such [***] notice period to remedy any
Shortfall, this Agreement shall otherwise continue to remain in force.



ARTICLE 3.FORECASTS AND ORDERS.



3.1   Forecast. Within [***] of the Effective Date, SIIPL will provide Novavax
with a [***] forecast of SIIPL’s anticipated demand for the Vaccine Components
for Manufacture of the Product in SIIPL Territory (the “Forecast”) for Novavax’
review and acceptance. SIIPL will update such Forecast on a [***] basis within
[***] for Novavax’ review and



9

--------------------------------------------------------------------------------

acceptance. The quantity specified for [***] of each Forecast accepted by
Novavax (an “Accepted Forecast”) will be binding upon both Parties and not
subject to change (a “Firm Order”). Thereafter it is agreed that the subsequent
[***] of each Accepted Forecast (the “Non-Binding Period”) will be a good faith,
non-binding estimate of the quantities of Vaccine Components required by SIIPL
for the Manufacturing of the Product, provided that the forecasted volumes for
[***] of the Non-Binding Period may not change by greater than [***]% for the
same period..



3.2   Purchase Order. SIIPL will issue purchase orders for each Firm Order at
least [***] prior to the applicable delivery date of each Firm Order. Each
purchase order will specify the quantity of Vaccine Components being ordered
(which will be in whole Batches), the requested delivery date (the “Delivery
Date”), SIIPL’s purchase order number, and any other information necessary to
ensure the timely Manufacture and delivery of such Vaccine Components (a
“Purchase Order”). If any such purchase order requests a quantity of Vaccine
Components in excess of the Firm Order, Novavax has the discretion to reject any
such excess quantity. Novavax shall notify SIIPL in writing of the actual
delivery date for delivery of Vaccine Components ordered (including whether
Novavax agrees to supply any excess quantity) under a Purchase Order. No terms,
provisions, or conditions of any Purchase Order or other business form or
written authorization used by SIIPL or Novavax will have any effect on the
rights, duties, or obligations of the Parties under or otherwise modify this
Agreement or any Purchase Order, regardless of any failure of SIIPL or Novavax
to object to such terms, provisions, or conditions.



3.3   Delivery; Title; Risk of Loss. Unless otherwise agreed by the Parties,
Novavax will deliver Vaccine Components [***]. Title and risk of loss will pass
[***]. SIIPL will select, oversee, and be responsible for the acts of its
designated carrier. SIIPL will, [***], be responsible for securing all necessary
import permissions or other rights that may be required by local law or
regulation throughout the SIIPL Territory to use the Vaccine Components and Know
How to Manufacture the Products.



ARTICLE 4.INSPECTION, QUALITY, AND AUDIT



4.1   Inspection; Acceptance and Rejection. SIIPL will inspect shipments upon
receipt for any visible damage or missing quantities of the Vaccine Components
or Licensed Know- How. SIIPL may also test shipments of Vaccine Components using
the applicable methods of analysis specified in the Quality Agreements. If there
are any issues with a shipment of Vaccine Components or Licensed Know-How or if
SIIPL [***] believes that the Vaccine Components do not comply with the Vaccine
Component Specification, cGMP, or other applicable requirements under the
Quality Agreements then SIIPL must notify Novavax [***] after its receipt of a
shipment. If SIIPL does not notify Novavax within such period, then SIIPL will
be deemed to have accepted the Vaccine Components or Licensed Know- How as
conforming to the order and meeting the applicable Vaccine Component
Specifications and quality requirements under this Agreement.



4.2   Rejection Procedure. Upon Novavax’ receipt of a notice from SIIPL pursuant
to Section 4.1(Inspection; Acceptance and Rejection), unless Novavax informs
SIIPL to the contrary



10

--------------------------------------------------------------------------------

within [***] after receipt of such notice, Novavax will replace such missing,
damaged, or defective Vaccine Components or License Know-How at [***] cost and
expense. To the extent a defect of the Vaccine Components or Licensed Know- How
cannot be ascertained by the exercise of [***] diligence by SIIPL within [***]
after a delivery, SIIPL will notify Novavax in writing of such defect [***],
then the Parties will thereafter use [***] to have Novavax replace such
defective Vaccine Components or Licensed Know-How at [***]; provided any such
notice must be provided [***].



4.3   Disagreement Regarding Defect. In the event of any disagreement between
the Parties as to any defect in or non-conformance of any Vaccine Components and
Licensed Know- How, including any non-conformity with the Vaccine Component
Specifications and defect in the Licensed Know-How, either Party may require
that the matter be submitted to [***] to determine whether or not such Vaccine
Components or License Know-How is nonconforming or otherwise defective, and the
Parties [***]. Notwithstanding the general dispute resolution mechanisms set
forth in this Agreement, the decision by [***] will be final and binding, and
not subject to appeal. All costs and expenses related to such laboratory
services will be borne by [***].



4.4   Records. Each Party will provide [***] to support the other Party’s
efforts to obtain or maintain Regulatory Approvals related to the Vaccine
Components or Product.



4.5   Right of Reference; Regulatory Cooperation.



a.   Documentation. Novavax will provide SIIPL with applicable information,
reports, documents, certificates, and any other materials regarding Vaccine
Components and Licensed Know-How that are [***] for SIIPL to Manufacture the
Product, to Develop the Product and to obtain and maintain Regulatory Approval
for the Product in the SIIPL Territory. Novavax will submit, maintain, and keep
updated drug master files for the Vaccine Components and each facility in which
Novavax Manufactures the Vaccine Components, SIIPL will submit, maintain, and
keep updated drug master files for the Product and each facility in which SIIPL
Manufactures the Product, and, following the Technology Transfer, for the
Vaccine Components and each facility in which SIIPL Manufactures the Vaccine
Components.



b.   Right of Reference. Each Party hereby grants to the other Party a right of
reference to the drug master files described in the forgoing Section 4.5(a)
(Documentation) for use in obtaining Regulatory Approvals for the Vaccine
Components or the Product as permitted under this Agreement or any other
agreement between the Parties. Each Party will, at the other Party’s written
request, provide accurate and complete copies of the applicable clinical study
reports, authorize the appropriate regulatory authorities to reference such drug
master files in support of BLAs and other regulatory submissions for the Vaccine
Components or the Product (as applicable), and/or provide copies of all such
authorization letters and take other [***] actions with regulatory authorities
with respect to the Vaccine Components or the Product as requested by such
regulatory authorities or the other Party in connection with obtaining and
maintaining Regulatory Approvals for the Vaccine Components and the



11

--------------------------------------------------------------------------------

Product as set forth in this Agreement.



4.6   Quality Inspection. SIIPL will have the right to inspect Novavax’
facilities, offices, or other properties used or utilized for the manufacture,
storage, handling, and shipping of Vaccine Components pursuant to the Quality
Agreements [***] at [***] sole expense. All such audits will occur with [***]
notice (but no less than [***) on Novavax’ premises during Novavax’ normal
business hours. If Novavax uses any contract manufacturer(s) to satisfy its
obligations under this Agreement, Novavax will provide its quality inspection
reports for such contract manufacturer(s) upon request from SIIPL.



4.7   Regulatory Inquiries. Novavax will [***] notify SIIPL in writing of any
governmental or regulatory inquiries, inspections, or audits directly related to
the Vaccine Components and Licensed Know-How and any findings related to the
same. SIIPL will permit such governmental or regulatory body to inspect and
audit its facilities and documents, including facilities and documents of its
contract manufacturer(s), related to Vaccine Components at [***] cost and
expense, and notify and update Novavax of such inquiries, inspections and
audits.



4.8   Recalls. Each Party will [***] notify the other in writing in detail if
(a) any batch of Vaccine Components provided hereunder or Product is alleged or
proven to be the subject of a recall, market withdrawal, or correction in such
Party’s territory; (b) such Party [***] determines that a recall is necessary;
or (c) such Party becomes aware of any quality or risk issues related to Vaccine
Components or Product. SIIPL will be responsible for instituting a recall,
market withdrawal, or correction of the Product at [***] cost and expense,
unless a recall is required due solely to the failure of the Vaccine Components
Manufactured by Novavax to meet the Vaccine Component Specification at the time
of delivery, or failure of Novavax to Manufacture Vaccine Components in
accordance with cGMP or other Applicable Laws, in which case SIIPL will also be
responsible for instituting a recall, market withdrawal, or correction at [***]
cost and expense. Each Party will cooperate as [***] requested by the Party
responsible for recall.



4.9   Safety Reporting. Each Party will advise the other Party in writing of any
adverse event related to the Vaccine Components or Product within [***] after
becoming aware of such event, and provide any and all information, document, and
materials that are related to such adverse event. Further details of the
Parties’ obligations in regard to safety reporting will be set forth in the
Pharmacovigilance Agreements.



ARTICLE 5. TECHNOLOGY TRANSFER



5.1    Technology Transfer. [***] the execution of this Agreement, Novavax shall
transfer to SIIPL (a) all Licensed Know-How Controlled by Novavax that necessary
to use the Vaccine Components for the Manufacture of the Product, including
assays, specifications, diagrams, technology, manufacturing process
descriptions, protocols, and other written know-how by providing copies or
samples of relevant documentation, materials, and other embodiments of any such
Licensed Know-How (“Technology Transfer”).





12

--------------------------------------------------------------------------------

ARTICLE 6. LICENSE GRANTS



6.1    License Grants to SIIPL.



a.    Exclusive License. Subject to the terms and conditions of this Agreement,
Novavax hereby grants to SIIPL an exclusive but royalty bearing license under
the Novavax Proprietary Rights to the extent necessary to use Vaccine Components
and Licensed Know-How to Develop, formulate, Manufacture, make, have made,
import, export, use, have used, offer for sale, sell, and have sold or otherwise
and Commercialize the Product within the SIIPL Exclusive Territory in the Field
during the Term (the “SIIPL Exclusive License”). For the purpose of clarity, the
SIIPL Exclusive License does not and will not be deemed to allow SIIPL to make
or have made the Vaccine Components in whole or part under this Agreement. This
SIIPL Exclusive License shall continue during and after the Pandemic Period
until expiration or termination of this Agreement.



b.    Non-Exclusive License. Subject to the terms and conditions of this
Agreement, Novavax hereby grants to SIIPL a non-exclusive but royalty bearing
license under the Novavax Proprietary Rights to the extent necessary to use
Vaccine Components and Licensed Know-How to Develop, formulate, Manufacture,
make, have made, import, export, use, have used, offer for sale, sell, and have
sold or otherwise and Commercialize the Product within the SIIPL Non-Exclusive
Territory in the Field during the Pandemic Period. For the purpose of clarity,
this non-exclusive license does not and will not be deemed to allow SIIPL to
make or have made the Vaccine Components in whole or part under this Agreement.
After the Pandemic Period, Novavax may, during the Term, notify in writing to
SIIPL of any bona fide opportunity to license to a third party one or more
countries in the SIIPL Non-Exclusive Territory. Upon any such  written notice,
SIIPL shall have [***] from receipt of the written notice to match or improve
such bona fide terms with Novavax or, failing that, Novavax has the sole
discretion to remove such country or countries from the SIIPL Non-Exclusive
Territory with due written notice to SIIPL.



c.    Sub-License. SIIPL may sub-license to a third party in the SIIPL Exclusive
Territory, the Vaccine Components and Licensed Know-How with [***].



6.2    Covenant Not to Sue. SIIPL, on behalf of itself and its Affiliates,
hereby covenants not to assert or cause to be asserted, and will cause its
Affiliates not to assert or cause to be asserted, against any Covenant
Beneficiary [***]. Each Covenant Beneficiary that is not party to this Agreement
is a third party beneficiary solely of this Section6.2(Covenant Not to Sue). If
SIIPL or any of its Affiliates sells, assigns, exclusively licenses, transfers,
or otherwise grants any right under any SIIPL Improvement to a third party, then
SIIPL or such Affiliate, as applicable, will require such purchaser, assignee,
licensee, or transferee to agree in writing to be bound by the same covenant to
the same extent as made by SIIPL and its Affiliates in this Section 6.2(Covenant
Not to Sue).



6.3    No Implied Licenses. Neither Party is granted any rights to any Patent
Rights, Know-



13

--------------------------------------------------------------------------------

How, or other intellectual property rights owned or Controlled by the other
Party, other than as explicitly identified herein. Nothing herein will affect
the Parties’ respective ownership of any Patent Rights, Know-How, or other
intellectual property rights owned by such Party.



ARTICLE 7. PAYMENT, INVOICING AND TERMS



7.1    SIIPL Royalty Payment. SIIPL shall pay Novavax with respect to SIIPL’s
sale of Product a royalty in an amount equal to percent (50%) of the Revenue on
a Calendar Quarter bases (the “SIIPL Royalty Payment”). All payments under this
Agreement shall be made in United States Dollars. Payments pertaining to SIIPL
Royalty Payment, as applicable, shall be fully paid [***] on the basis of the
applicable sales of Product recognized under US GAAP for the prior Calendar
Quarter.



7.2    Vaccine Component Payment. The payments pertaining to DS Price and
Adjuvant Price to be paid by SIIPL to Novavax or its designee will be initiated
[***] and will thereafter be due and payable upon receipt of the applicable
invoice from Novavax (the “Vaccine Component Payment”).





14

--------------------------------------------------------------------------------

7.3    Taxes. The amounts payable by one Party (the “Paying Party”) to the other
Party (the “Payee Party”) pursuant to this Agreement (each, a “Payment”) shall
be paid free and clear of any and all taxes, except for any withholding taxes
required by Applicable Law. Except as provided in this Section 7.3, the Payee
Party shall be solely responsible for paying any and all taxes on income (other
than withholding taxes required by Applicable Law to be deducted from Payments
and remitted by the Paying Party), excluding applicable Indian GST levied on
account of, or measured in whole or in part by reference to, any Payments it
receives. The Paying Party shall deduct or withhold from the Payments any taxes
that it is required by Applicable Law to deduct or withhold. Notwithstanding the
foregoing, if the Payee Party is entitled under any applicable Tax treaty to a
reduction of rate of, or the elimination of, applicable withholding Tax, it may
deliver to the Paying Party or the appropriate Governmental Authority (with the
assistance of the Paying Party to the extent that this is [***] required and is
requested in writing) the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve the Paying Party of its obligation to withhold
such Tax and the Paying Party shall apply the reduced rate of withholding or
dispense with withholding, as the case may be; provided that the Paying Party
has received evidence of the Payee Party’s delivery of all applicable forms
(and, if necessary, its receipt of appropriate governmental authorization) at
least [***] prior to the time that the Payments are due. If, in accordance with
the foregoing, the Paying Party withholds any amount, it shall pay to the Payee
Party the balance when due, make timely payment to the proper Governmental
Authority of the withheld amount and [***] send to the Payee Party necessary
certificates as issued by the Governmental Authorities for such payment along
with the relevant withholding tax certificates. The Parties will cooperate and
use [***] to reduce, mitigate, or eliminate adverse tax consequences.



ARTICLE 8. RECORDS AND REPORTS OF BOOKS OF ACCOUNTS



8.1   Records; Reports. During the term of this Agreement and for a minimum
period of [***] thereafter, SIIPL shall keep detailed, accurate and up to date
records and books of account [***], showing [***] such during the previous
[***]. SIIPL shall ensure that such records and books of accounts are sufficient
to ascertain the [***] with respect to the Product supplied in each country
under this Agreement.



8.2   Quarterly Reports. As agreed in this Agreement, SIIIIPL shall furnish a
certificate from its Certified Auditors for the calculation of SIIPL Royalty
Payment and Vaccine Component Payment as per ARTICLE 7 for every Calendar
Quarter (the “Quarterly Certificates”) within [***] of end of each such quarter.
As used herein, “Certified Auditors” means an auditor firm duly licensed to
practice as an auditor and whose lead individual responsible for quarterly
audits will have [***] and who is responsible and liable under Applicable Law.



8.3   Royalty Certifications.



a.   As agreed in this Agreement, SIIPL shall furnish Quarterly Certificates
from their Certified Auditors for the calculation of SIIPL Royalty Payment and
Vaccine Component Payment.



15

--------------------------------------------------------------------------------

SIIPL shall pay any underpayment reflected in a Quarterly Certificate within
[***] of the applicable Calendar Quarter, and may credit any overpayment based
on the results disclosed by such Quarterly Certificates against future SIIPL
Royalty Payment or Vaccine Component Payment due Novavax.



b.   The Parties agree to conduct [***] reconciliation of the payments made in
accordance with Section 8.3 a. Within [***], SIIPL shall furnish Novavax with an
certificate issued by [***] certifying the total amount of the SIIPL Royalty
Payment accrued in such preceding calendar year (the “[***] Recalculation
Certificate”). Along with the delivery of an [***] Recalculation Certificate,
SIIPL shall pay any underpayment reflected in such [***] Recalculation
Certificate, and may credit any overpayment against future SIIPL Royalty Payment
or Vaccine Component Payment due Novavax.



c.    Any disputes with respect to any amount due under this Section 8.3 may be
referred by either Party for dispute resolution in accordance with Section 14.5
(Negotiation; Resolution).



ARTICLE 9. INTELLECTUAL PROPERTY



9.1   Ownership of Intellectual Property Rights



a.   Subject to Sections 9.1(c) and 9.1(e), all proprietary rights, including
any and all Intellectual Property Rights in the Product shall be exclusively
owned and Controlled by and, shall remain exclusive property of [***].



b.   All proprietary rights, including any Intellectual Property Rights, in the
[***] shall be exclusively owned and Controlled by [***].



c.    All proprietary rights, including any Intellectual Property Rights, in the
[***] shall be exclusively owned and Controlled by [***].



d.   Nothing herein will affect the Parties’ respective ownership of any
Intellectual Property Rights or Know-How (i) existing and Controlled by such
Party as on the Effective Date of the Agreement or (ii) was developed or
obtained by or on behalf of such Party independent of this Agreement, and
without reliance upon the Confidential Information of the other Party
(“Background IP”). For the sake of clarity all Intellectual Property Rights in
relation to the Vaccine Components and the Licensed Know-How, shall be the
exclusive proprietary concern of Novavax.





16

--------------------------------------------------------------------------------

9.2  Prosecution and Maintenance. As between the Parties, [***] would be
responsible for the filing, prosecution and maintenance of any and all
Intellectual Property Rights in relation to [***] and, during the Term, would
take into account any [***] comments and suggestions of [***] in relation to the
filing, prosecution and maintenance of such patents.



9.3  Notification of Infringement. Either Party shall [***] notify the other
Party with such details as it has in its possession of any infringement any of
any Intellectual Property Rights licensed under this Agreement (an
“Infringement”) as and when it becomes aware of such Infringement.



9.4  Enforcement. As between the Parties, [***] shall have the sole right, but
not the obligation, to bring at [***] own expense, an infringement action
against any Person (an “Infringer”) infringing its Intellectual Property Rights
in relation to the [***]. [***] shall be entitled to name [***] as a party to
any such infringement action in the [***] if required to do so by Applicable Law
or with [***] consent.



9.5  Back-Up Enforcement Rights. If for any reason [***] fails to (1) initiate
proceedings against any Infringer in the SIIPL Territory within [***] of receipt
of the notice of Infringement from [***] or [***] of otherwise becoming aware of
the Infringement or (2) continue to prosecute such proceedings thereafter then
[***] shall, at [***] cost and expense, have the right, but not the obligation,
to bring proceedings (or continue any existing proceedings commenced by [***])
against such Infringer and [***] shall [***] cooperate in any such proceedings
as requested.



9.6   Infringement Actions. The Party exercising any enforcement rights under
Section 9.4 or Section 9.5:



a.  shall have full control over the conduct of the action;



b.  shall keep the other Party [***] informed of the progress of and
developments in any proceedings against Infringers; and



c.  may negotiate settlements with Infringers; provided any such settlement
negotiated under Section 9.5 shall be subject to [***], which decision to grant
or deny shall be communicated to [***] in writing within a period of [***] from
[***] receipt the applicable written request by [***].



ARTICLE 10. WARRANTIES, REPRESENTATIONS AND COVENANTS



10.1  Novavax Representations and Warranties. Novavax represents and warrants to
SIIPL that:





17

--------------------------------------------------------------------------------

a.    the Vaccine Components supplied to SIIPL hereunder has been Manufactured
according to all Applicable Laws and cGMPs; and



b.    to its knowledge as of the Effective Date, Novavax Controls all rights,
title, and interests in and to Intellectual Property Rights in the Vaccine
Components and the Licensed Know-How necessary for it to grant the licenses
under Section 6.1 (License Grant);



10.2  SIIPL Representation and Warranty. SIIPL represents and warrants to
Novavax that all Product shall be manufactured and commercialized by SIIPL
according to all Applicable Laws and cGMPs.



10.3  Mutual. Each Party represents, warrants and covenants to the other Party:



a.    Organization; Good Standing; Authority. It is duly organized, validly
existing, and in good standing under the laws of its country of organization. It
has the full right, power, and authority to enter into and perform this
Agreement. This Agreement has been duly executed and delivered by an authorized
signatory of each Party and constitutes a legal, valid, and binding obligation
of such Party, enforceable in accordance with its terms.



b.    No Conflicts. The execution, delivery, and performance of this Agreement
by such Party does not conflict with such Party’s charter documents, bylaws, or
other organizational documents, any material agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
nor violate Applicable Law or any order, writ, decree, judgment, injunction,
determination, or award of any Governmental Authority having jurisdiction over
it.



c.    Compliance with Law. It will, and will ensure that its Affiliates, comply
with all Applicable Laws and, to the extent applicable, professional
certification or licensing requirements, with respect to the performance of its
obligations under this Agreement.



d.    No Litigation. There is no action or proceeding pending or, to the
knowledge of such Party, threatened that could reasonably be expected to impair
or delay the ability of such Party to perform its obligations under this
Agreement.



e.    No Debarment. Neither Party nor any of its Affiliates, or any of their
employees, contractors or agents performing any activities under this Agreement,
has been debarred or is subject to debarment pursuant to the relevant sections
of the U.S. Food Drug & Cosmetic Act, as amended, or any foreign equivalent or
that is the subject of a conviction described in such statutes and regulations.



f.    Authorization. Each Party’s representative signing below has the authority
to bind its respective Party. Each Party hereto has the power and authority to
execute and deliver the Agreement and to perform the obligations hereunder.





18

--------------------------------------------------------------------------------

g.    Anti-Corruption. The Parties agree that, at all times in connection with
and throughout the term of this Agreement, they and their Affiliates will comply
with and that they will take commercially reasonable measures to ensure that
their subcontractors, agents or other third parties will comply with all
applicable anti- corruption legislation including the United States Foreign
Corrupt Practices Act 1977, as amended, and their foreign equivalents under
Applicable Law..



h.    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANYKIND,
EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANYTECHNOLOGY OR
OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO
ANY AND ALL OF THE FOREGOING.



ARTICLE 11. INDEMNIFICATION; INSURANCE; LIABILITY



11.1   By SIIPL. SIIPL will indemnify, defend, and hold harmless Novavax, its
Affiliates, and their respective directors, officers, employees, and agents
(collectively, the “Novavax Indemnitees”) from and against any and all losses,
liabilities, damages, costs, fees, and expenses (including reasonable attorneys’
fees) (collectively, “Losses”) suffered by Novavax Indemnities in connection
with any suits or claims brought by third parties (“Claims”) arising out of or
resulting from [***], except to the extent the Losses arise out of or result
from an obligation of Novavax to indemnify SIIPL Indemnitees pursuant to Section
11.2 (Indemnification By Novavax).



11.2   By Novavax. Novavax will indemnify, defend, and hold harmless SIIPL, its
Affiliates, and their respective directors, officers, employees, and agents
(collectively “SIIPL Indemnitees”) from and against any and all Losses suffered
by SIIPL Indemnitees in connection with Claims arising out of or resulting from
[***], except to the extent the Losses arise out of or result from an obligation
of SIIPL to indemnify the Novavax Indemnitees pursuant to Section 11.1
(Indemnification By SIIPL ).





19

--------------------------------------------------------------------------------

11.3    Indemnification Procedures. Each indemnified Party will give the
indemnifying Party [***] written notice of any claim for which indemnification
is sought hereunder. The indemnifying Party will have the right to control the
defense and settlement of a claim, at [***] expense, and the indemnifying Party
will act reasonably and in good faith with respect to all matters relating to
the settlement or disposition of the Claim. The indemnified Party will
reasonably cooperate in the investigation, defense, and settlement of such claim
at the indemnifying Party’s expense. Neither Party will enter into any
settlement agreement that [***]. Any indemnified Party will have the right to
participate in, but not control, the defense and settlement of a claim and to
employ separate legal counsel of its own choice; provided, however, that such
employment will be at [***] expense, unless (a) the employment thereof has been
specifically authorized by the indemnifying Party, or (b) the indemnifying Party
has failed to assume the defense and employ counsel (in which case the
indemnified Party may control the defense and settlement of such claim).
Notwithstanding the aforesaid, Parties agree that, [***].



11.4    Insurance. Each Party will obtain and maintain, at its own cost and
expense, the insurance policies in such amounts and with such scope of coverage
as are adequate to cover such Party’s obligations under this Agreement.



11.5   Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHERPARTY OR ANY THIRD PARTY FOR ANY [***]. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 11.5 (LIMITATION OF LIABILITY) IS INTENDED TO OR WILL
LIMIT OR RESTRICT [***].



ARTICLE 12. CONFIDENTIAL INFORMATION



12.1    Definition. “Confidential Information” means any and all proprietary
scientific, technical, clinical, financial, business, and other information and
material disclosed by





20

--------------------------------------------------------------------------------

one Party in the performance of this Agreement (the “Disclosing Party”) to the
other Party (the “Receiving Party”), including ideas, concepts, technology,
inventions, discoveries, improvements, intellectual property, know-how, trade
secrets, operations, plans, pricings, personnel, customers, business
opportunities, research, development, data, notes, reports, samples,
formulations, analyses, protocols, techniques, manuals, statements, schedules,
forecasts, studies, records, systems and programs, disclosed in writing or
orally or visually, whether or not marked “confidential.” Confidential
Information will also include the existence, terms, and conditions of this
Agreement, as well as all information and documents regarding the conclusion,
implementation, and termination of this Agreement, which information shall be
deemed the Confidential Information of each Party. All reports provided by one
Party to the other Party hereunder will be the Confidential Information of the
reporting Party, who will be deemed the Disclosing Party with respect thereto.



12.2    Reasonable Precautions. The Receiving Party agrees (a) to hold the
Disclosing Party’s Confidential Information in confidence and to take all
reasonable precautions to protect such Confidential Information (including all
precautions the Receiving Party employs with respect to its confidential
materials), (b) not to divulge any such Confidential Information to any third
party, and (c) not to make any use whatsoever at any time of such Confidential
Information, except, in the case of (b) or (c), solely as necessary to perform
the obligations or exercise the rights of the Receiving Party. Any employee,
consultant, professional advisor or agent of a Party or is Affiliates given
access to any such Confidential Information must have a legitimate “need to
know” and be subject to written obligations of non-disclosure and non-use no
less stringent than those set forth in this Agreement.



12.3    Exceptions. The following will not be considered Confidential
Information to the extent that the Receiving Party can establish with competent
written proof that such information (a) is, at the time of disclosure to the
Receiving Party, in the public domain, or through no fault of the Receiving
Party enters the public domain, (b) was rightfully in the Receiving Party’s
possession or known by it prior to receipt from the Disclosing Party, (c) was
rightfully disclosed to it by another Person without restriction, or (d) was
independently developed by it by persons without access to such information and
without use of any Confidential Information of the Disclosing Party.



12.4    Permitted Disclosure. In the event that a Receiving Party is required to
disclose any of the Disclosing Party’s Confidential Information by law,
regulation, rule, court order, or any governmental authority, the Receiving
Party will use [***] to provide [***] notice thereof to the Disclosing Party and
cooperate [***] with the Disclosing Party in seeking additional measures to
guard the confidentiality thereof..



12.5    Termination of the Agreement. Upon termination or expiration of the
Agreement, the Receiving Party will turn over to the Disclosing Party, or
destroy (at the Disclosing Party’s request), all Confidential Information of the
Disclosing Party and all documents, media, or other items containing any such
Confidential Information and





21

--------------------------------------------------------------------------------

any and all copies or extracts thereof at the cost of the Disclosing Party;
provided, however, the Receiving Party may retain one archival copy of the
Confidential Information at a secure location for archival purposes only and all
provisions of confidentiality agreed herein this ARTICLE 12 shall continue to
apply to such archival copy retained by the Receiving Party.



12.6    Survival. This ARTICLE 12 (Confidential Information) will survive the
termination or expiration of this Agreement for a period [***].



ARTICLE 13.TERM AND TERMINATION



13.1     Term. This Agreement will come into full force and effect on the
Effective Date and will remain in full force and effect on a country-by-country
basis until the fifteenth (15th) anniversary of the First Commercial Sale of the
Product in the SIIPL Territory, unless earlier terminated pursuant to the terms
of this Agreement (the “Term”).



13.2    Termination. This Agreement may be terminated by either Party:



a.      For Material Breach. Immediately upon written notice to the other Party
if the other Party materially breaches this Agreement and such material breach
is not discontinued or cured within [***] after the breaching Party’s receipt of
an initial written notice by the non-breaching Party with reasonable detail as
to the nature and scope of the applicable breach; or



b.     For Bankruptcy. By giving [***] notice to the other Party if the other
Party becomes insolvent or a bankruptcy action or any other insolvency
proceeding is instituted against it and not dismissed within [***].



13.3     Effects of Expiration and Termination by SIIPL for Cause.



a.    Upon expiration of this Agreement on a country-by-country basis in
accordance with Section 13.1, Novavax hereby grants and agrees to grant to SIIPL
a fully-paid, non- exclusive, royalty-free license under its Intellectual
Property Rights in the Vaccine Components and/or Licensed Know-How (as they
exist upon such expiration) to Manufacture and Commercialize the Product in any
such country in the SIIPL Territory.



b.    Upon early termination of this Agreement by SIIPL for a (i) material
breach by Novavax in accordance with Section 13.2.a. or (ii) Bankruptcy of
Novavax in accordance with Section 13.2.b., Novavax hereby grants and agrees to
grant to SIIPL a non-exclusive, royalty bearing (as described in the last
sentence of this Section 13.3) license under its Intellectual Property Rights in
the Vaccine Components and/or Licensed Know-How (as they exist upon such
termination) to Manufacture and Commercialize the Product in the SIIPL Territory
for the remainder of what would have been the Term on a country-by-country basis
if this Agreement were not terminated under Section 13.3; provided that in the
event of bankruptcy SIIPL shall reasonably insure that the then-



22

--------------------------------------------------------------------------------

existing economic arrangements will be paid to Novavax, or its successor in
bankruptcy as the case may be, to the extent reasonably feasible for SIIPL to do
so. In the event of such termination, SIIPL shall pay a royalty in an amount
equal to [***].



13.4     Survival. In the event of any termination or expiration of this
Agreement, each of the provisions of ARTICLE 4, Section 6.2 (Covenant Not to
Sue), ARTICLE 8 (Records and Reports of Books of Accounts, Section 9.1
(Ownership of Intellectual Property Rights), ARTICLE 11 (Indemnification;
Insurance; Liability), ARTICLE 12 (Confidential Information), Section 13.3
(Effects of Termination by SIIPL for Cause)(in which case, Article 7 and 8 shall
also survive), Section 13.4. (Survival), ARTICLE 14 (General Provisions), and
Appendix A will survive termination or expiration of this Agreement and continue
to be enforceable. In no event will termination of this Agreement release either
Party from any accrued obligation, including SIIPL’s obligation to pay any
amounts that became due on or before the effective date of termination.



ARTICLE 14.GENERAL PROVISIONS



14.1     Further Actions. Each Party agrees to execute, acknowledge, and deliver
such further instruments, and to do all such other acts, as necessary in order
to carry out the purposes and intent of this Agreement.



14.2     Manufacturing Agreement. The Parties agree that Novavax and SIIPL shall
enter into a manufacturing agreement on terms and conditions as may be mutually
agreed, wherein SIIPL shall manufacture the Drug Substance and Product for
Novavax (the “Manufacturing Agreement”). This agreement when executed shall run
in parallel to the license Agreement and the same shall be treated as
independent co-parallel agreements. The Parties agree that they have mutually
agreed to the financial terms with respect to the said Manufacturing Agreement.
For clarity, such agreed financial terms have been duly recorded in Appendix B
herein annexed.



14.3     Force Majeure. No Party will be liable for failure to perform any
obligation under this Agreement(other than any obligations to make payments as
and when due hereunder) where such failure is caused by earthquake, storms,
flood, fire, other acts of nature, epidemics (excluding the Sars-Cov-2 Corona
Virus pandemic and any quarantine period thereunder), war, rebellions, riots,
public disturbance, acts of terrorism, acts or omissions of any government, any
rules, regulations, or orders issued by any Governmental Authority or by any
office, department, agency, or instrumentality thereof, ban on imports, strikes,
or other labor disputes, provided [***]. If the state of force majeure continues
for more than [***], then [***].



14.4     Governing Law. This Agreement will be governed by and construed in
accordance with [***], without giving effect to the principles of choice or
conflict of laws provisions thereof, and the Parties expressly agree that the
1980 United Nations Convention on Contracts for the International Sale of Goods
will not apply to or affect any term of this Agreement.



14.5     Negotiation; Escalation. The Parties will negotiate in good faith and
use [***] to



23

--------------------------------------------------------------------------------

settle any dispute under this Agreement, other than matters subject to
resolution under Article 2.7 (Governance). Any dispute as to the breach,
enforcement, interpretation, or validity of this Agreement will be referred to
the Executive Officers. If the Executive Officers are unable to resolve such
dispute within [***] after such dispute is referred to them ([***]), then, upon
the written request of either Party to the other Party, other than a dispute
relating to the scope, validity, enforceability, or infringement of any Patent
Rights or trademark rights ([***]), the dispute will be subject to remedial
action by any such Party in compliance with Section 14.4 (Governing Law).



14.6     Equitable Remedy. The Parties acknowledge and agree that there may be
no adequate remedy at law for any breach of a Party’s obligations under ARTICLE
10 (Warranties) ARTICLE 12(Confidential Information) and, which breaches may
result in irreparable harm to the other Party, and therefore, that upon any such
breach or any threat thereof, the non-breaching Party will been entitled to
appropriate equitable relief (without the posting of any bond) in addition to
whatever remedies it might have at law.



14.7     Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by a Party to the other Party are and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or any
foreign counterpart thereto, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code or any foreign counterpart
thereto. Subject to Section 13.3, (Effects of Expiration or Termination by SIIPL
for Cause), the Parties agree that the Parties shall retain and may fully
exercise all of their rights and elections under the U.S. Bankruptcy Code and
any foreign counterpart thereto. All payments to be made by SIIPL under this
Agreement, including the royalty payments pursuant to ARTICLE 7 (SIIPL
Royalties), shall be considered· ”royalties” for purposes of Section 365(n) of
the U.S. Bankruptcy Code.



14.8     Notices. All notices that are required or permitted hereunder will be
in writing and sufficient if delivered by internationally-recognized overnight
courier (return receipt





24

--------------------------------------------------------------------------------

requested)addressed as follows (with a courtesy copy sent by email, which will
not constitute notice):



If to Novavax:



Novavax, Inc.

21 Firstfield Road

Gaithersburg, MD 20878

Attn: [***]



If to SIIPL:



Serum Institute of India Pvt. Ltd. 212/2 off Soli Poonawalla Road Hadapsar, Pune
411028

India

Attention: [***]



with a copy to:



[***]

Serum Institute of India Private Limited 212/2, Off Soli Poonawalla Road,

Hadapsar Pune 411028



or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when received on the date indicated in the
applicable return receipt.



14.9    Publicity. Except as expressly permitted herein, neither Party may issue
any press release or make any other public announcement concerning the execution
or existence of this Agreement or any of the terms hereof (i) without the [***]
consent of the other Party, [***] or (ii) unless required by Applicable Law,
provided that such Party shall give the other Party a prior intimation of the
same.



14.10  Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable, then such provision will be deemed to be
severable from the remainder of this Agreement and will not cause the invalidity
or unenforceability of the remainder of this Agreement. The Parties will
substitute, by written agreement, valid provisions for such invalid, illegal, or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal, or





25

--------------------------------------------------------------------------------

unenforceable provisions that it can be [***] assumed that the Parties would
have entered into this Agreement with such valid provisions.



14.11   Waiver. No failure on the part of either Party to exercise, and no delay
in exercising, any right, power, remedy, or privilege under this Agreement or
provided by statute or law or in equity or otherwise, will impair, prejudice, or
constitute a waiver of any such right, power, remedy, or privilege or be
considered as a waiver of any breach of this Agreement or as an acquiescence
therein, nor will any single or partial exercise thereof or the exercise thereof
or the exercise of any other right, power, remedy or privilege.



14.12   Assignment. Each Party’s rights and obligations under this Agreement may
not be directly or indirectly assigned, delegated or transferred, in whole or in
part, to a third party by assignment or other means without the [***], however,
either Party may transfer any and all of its rights and/or obligations hereunder
to any of its Affiliates by providing [***] notice of [***]. In addition, either
Party may assign and transfer all of its rights and obligations hereunder to any
third party that acquires all or substantially all of the stock or assets of the
business to which this Agreement relates (by merger, stock or asset purchase,
operation of law, or otherwise). In such an event where such third party which
acquires all or substantially all of the stock or assets of the business of
either Party to which this Agreement relates (by merger, stock or asset
purchase, operation of law, or otherwise) does not honour this Agreement, or
refuses to be bound by the terms of this Agreement, [***].



14.13   Change of Control. This Agreement will be binding on and inure to the
benefit of the Parties, their, executors, administrators, successors, and
permitted assigns. In the event of any merger, acquisition or any such Change of
Control, such acquiring party of Novavax shall be bound by the terms and
conditions of this Agreement and in the event such acquiring party does not
agree or is restricted under Applicable Laws to be bound by the terms of this
Agreement, [***].



14.14   Data Protection. The Parties do not envisage that any material personal
data will be exchanged between the Parties in the performance of this Agreement
and hence no data protection act(s) / law(s) will be applicable to either Party.



14.15   Interpretation. Except where the context expressly requires otherwise,
(a) the use of any gender herein will be deemed to encompass references to
either or both genders, and the use of the singular will be deemed to include
the plural (and vice versa), (b) the words “include,” “includes,” and
“including” will be deemed to be followed by the phrase “without limitation,”
(c) the word “will” will be construed to





26

--------------------------------------------------------------------------------

have the same meaning and effect as the word “shall,” (d) any definition of or
reference to any agreement, instrument, or other document herein will be
construed as referring to such agreement, instrument, or other document as from
time to time amended, supplemented, or otherwise modified(subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(e) any reference herein to any person will be construed to include the person’s
successors and assigns, (f) the words “herein,” “hereof,” and “hereunder” and
words of similar import, will each be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (g) all references
herein to Articles, Sections, Schedules, or Exhibits will be construed to refer
to Articles, Sections, Schedules, or Exhibits of this Agreement, and references
to this Agreement include all Schedules hereto, (h) the word “notice” means
notice in writing (whether or not specifically stated) and will include notices,
consents, approvals and other written communications contemplated under this
Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent, ”approve,” or the like will require that
such agreement, consent, or approval be specific and in writing, whether by
written agreement, letter, approved minutes, or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or Section or other division thereof, will be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof,

(k) the term “or” will be interpreted in the inclusive sense commonly associated
with the term “and/or,” and (l) in the event of any conflict between the terms
and conditions of this Agreement and any terms and conditions that may be set
forth on any order, invoice, verbal agreement, in the Quality Agreements, in the
Pharmacovigilance Agreements, or otherwise, the terms and conditions of this
Agreement will govern, provided that the terms of the Quality Agreements or
Pharmacovigilance Agreements (as applicable) will control with respect to any
such conflict with the terms of this Agreement relating to quality or safety
matters for the Vaccine Components or Product.



14.16   Performance by Affiliates. Only in the event either Party assigns any of
its rights and obligations under this Agreement to any of its Affiliates, then
in such event, each Party hereby guarantees the performance by such Affiliates
of such Party’s obligations under this Agreement and will cause such assignee
Affiliate to comply with the provisions of this Agreement in connection with
such performance.



14.17   Independent Contractors. Nothing in this Agreement is intended or will
be deemed to constitute a partnership, agency, employer-employee, or a joint
venture relationship between the Parties. The respective activities of the
Parties hereunder will be provided as independent contractors. Neither Party
will incur any debts or make any commitments for the other, except to the
extent, if at all, specifically provided herein.



14.18   No Third Party Beneficiaries. No Person other than each Party and any of
its and permitted assignees and assignee Affiliates hereunder will be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.





27

--------------------------------------------------------------------------------

14.19   Entire Agreement. This Agreement together with the Pharmacovigilance
Agreements and the Quality Agreements sets forth all intentions, understandings,
covenants, promises, warranties, representations, conditions, rights, and
obligations of the Parties and supersedes all previous and contemporaneous
agreements, understandings, negotiations and proposals relating to the subject
matter hereof. No subsequent modifications or amendments to this Agreement will
be binding upon the Parties unless reduced in writing and signed by the
respective authorized officers of the Parties.



14.20   Execution in Counterparts. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, will
be deemed an original, and all of which counterparts, taken together, will
constitute one and the same instrument.



[Signature Page Follows]





28

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their authorized
representatives to execute this Agreement on the date first above written.



SIIPL _________

    

NOVAVAX, INC.







By:

/s/ [***]



By:

/s/ John A. Herrmann







Name: [***]



Name: John A. Herrmann







Title: Director R&D



Title: EVP, CLO & Secretary







Date: 30/7/2020



Date: 30 July 2020





29

--------------------------------------------------------------------------------

Appendix A Definitions



A-1       “Accepted Forecast” shall have the meaning ascribed in Section 3.1
(Forecast).



A-2       “Adjuvant” shall have the meaning ascribed to it in the Recitals.



A-3       “Adjuvant Price” means [***].



A-4       “Affiliate” means:



(i)        with respect to Novavax, any Person that controls, is controlled by,
or is under common control with another Person, and



(ii)       with respect to SIIPL, mean any [***].



For purposes of the preceding definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with “) shall mean
the possession, directly or indirectly, of more than 50% of the outstanding
voting securities of or comparable equity interest in any other type of a
Person, or otherwise having the legal power to direct the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.



A-5       “Agreement” has the meaning set forth in the preamble.



A-6       “[***] Recalculation Certificate” shall have the meaning ascribed in
Section 8.3.b. (Royalty Certifications).



A-7       “Applicable Law” means collectively all laws, rules, regulations,
ordinances, decrees, judicial and administrative orders (and any license,
franchise, permit, or similar right granted under any of the foregoing), and any
policies and other requirements of any applicable Governmental Authority that
govern or otherwise apply to a Party.



A-8       “Background IP” shall have the meaning ascribed to it in Section 9.1.e
(Ownership of Intellectual Property Rights).



A-9       “BLA” or “Biologics License Application” means a Biologics License
Application submitted under section 351(a) of the United States Public Health
Service Act, 42

U.S.C. ·§§ 201 et seq., as amended from time to time, or substantially similar
application or submission filed with a regulatory authority in a country or
group of





30

--------------------------------------------------------------------------------

countries to obtain Regulatory Approval to Commercialize a Product in that
country or in that group of countries, including all supplements and amendments
thereto.



A-10     “Calendar Quarter” means each successive period of three months
commencing on January1, April 1, July 1, and October 1.



A-11     “Calendar Year” means each successive period of 12 months commencing on
January 1 and ending on December 31.



A-12     “cGMPs” means current Good Manufacturing Practices regulations and
standards enforced by the U.S. Food and Drug Administration, European Medicines
Agency, or other applicable regulatory bod(ies) in other jurisdictions.



A-13     “Change of Control” means, with respect to a Party, that: (a) any third
party acquires directly or indirectly the beneficial ownership of any voting
security of such Party, or if the percentage ownership of such third party in
the voting securities of such Party is increased through stock redemption,
cancellation, or other recapitalization, and immediately after such acquisition
or increase such third party is, directly or indirectly, the beneficial owner of
voting securities representing more than 50% of the total voting power of all of
the then outstanding voting securities of such Party; (b) any merger,
consolidation, recapitalization, or reorganization of such Party is consummated
that would result in shareholders or equity holders of such Party immediately
prior to such transaction owning 50%or less of the outstanding voting securities
of the surviving entity (or its parent entity) immediately following such
transaction; (c) the shareholders or equity holders of such Party approve any
plan of complete liquidation of such Party, or an agreement for the sale or
disposition by such Party of all or substantially all of such Party’s assets, in
each case, through one or more related transactions, other than to an Affiliate
or pursuant to one or more related transactions that would result in
shareholders or equity holders of such Party immediately prior to such
transaction owning more than 50% of the outstanding voting securities of the
surviving entity (or its parent entity) immediately following such transaction;
or(d) the sale or transfer to any third party, in one or more related
transactions, of all or substantially all of such Party’s consolidated assets
taken as a whole.



A-14     “Claims” shall have the meaning ascribed to it in Section 11.3
(Indemnification by SIIPL).



A-15     “Commercialize”, “Commercializing” or “Commercialization” means any and
all activities directed to the marketing, promotion, distribution, pricing,
reimbursement, offering for sale, and sale of a pharmaceutical, biologic, or
vaccine product and interacting with Governmental Authority in the applicable
country or region for such pharmaceutical, biologic, or vaccine product
regarding the foregoing, but excluding activities directed to Manufacturing,
Medical Affairs, or Development. “Commercialize,” “Commercializing”,
“Commercialized” will be construed accordingly.



31

--------------------------------------------------------------------------------

A-16   “Commercialization Plan” means a written plan for the Commercialization
of Product in the SIIPL Territory (as such plan may be amended from time to
time) setting forth the Commercialization activities to be performed by SIIPL in
accordance with the terms and conditions of this Agreement. The
Commercialization Plan must include in reasonable detail the: (a) [***]; and (b)
[***]. At least [***] prior to the anticipated First Commercial Sale of a
Product, SIIPL will prepare an initial SIIPL Commercialization Plan and submit
each such initial SIIPL Commercialization Plan to the JSC to review, discuss,
and determine whether to approve.



A-17     “Commercialization Report” means a written executive summary outlining
SIIPL’s Commercialization activities by Calendar Quarter with respect to each
Product in the SIIPL Territory, [***], which report shall be provided at least
[***] in advance of each JSC meeting.



A-18     “Commercially Reasonable Efforts” means, with respect to the
Exploitation of a Product by a Party, those efforts and resources, including
allocation of [***] personnel, equivalent to [***]. Commercially Reasonable
Efforts requires, with respect to an obligation, that the Party: (a) [***], (b)
[***], and (c) [***].



A-19     “Confidential Information” shall have the meaning ascribed to it in
Section 12.1.



A-20     “Control” or “Controlled” the possession by a Party (whether by
ownership, license, or otherwise other than pursuant to this Agreement) of, (a)
with respect to any tangible Know-How, the legal authority or right to physical
possession of such tangible Know-How, with the right to provide such tangible
Know-How to the other Party on the terms set forth herein, (b) with respect to
Patent Rights, Regulatory





32

--------------------------------------------------------------------------------

Approvals, regulatory submissions, intangible Know-How, or other intellectual
property rights, the legal authority or right to grant a license, sublicense,
access, or right to use (as applicable) to the other Party under such Patent
Rights, Regulatory Approvals, regulatory submissions, intangible Know-How, or
other intellectual property rights on the terms set forth herein, in each
case((a) and (b)), without (i) breaching or otherwise violating the terms of any
arrangement or agreement with a third party in existence as of the time such
Party or its Affiliates would first be required hereunder to grant the other
Party such access, right to use, licenses, or sublicense, or (ii) incurring any
additional payment obligations to a third party as a result of such access,
right to use, license, or sublicense, and(c) with respect to any product or
materials, the legal authority or right to grant a license or sublicense under
Patent Rights that cover such product or materials or Know-How that relates to
such product or materials on the terms set forth herein.



A-21     “Covenant Beneficiary” means Novavax or any of Novavax’ Affiliates, or
any of its or their direct or indirect licensees, sublicensees, importers,
exporters, suppliers, manufacturers, distributors, contractors, agents, or
customers.



A-22     “Delivery Date” shall have the meaning ascribed in Section 3.1
(Forecast).



A-23     “Develop”, “Developing” or “Development” means all internal and
external research, development, and regulatory activities related to
pharmaceutical, biologic, or vaccine products, including (a) research,
non-clinical testing, toxicology, testing and studies, non-clinical and
preclinical activities, and clinical trials, (b)and preparation, submission,
review, and development of data or information for the purpose of submission to
a regulatory authority to obtain authorization to conduct clinical trials and to
obtain, support, or maintain Regulatory Approval of a pharmaceutical, biologic,
or vaccine product, but excluding activities directed to Manufacturing, Medical
Affairs, or Commercialization. Development will include development and
regulatory activities for additional forms, formulations, or indications for a
pharmaceutical, biologic, or vaccine product after receipt of Regulatory
Approval of such product (including label expansion), including clinical trials
initiated following receipt of Regulatory Approval or any clinical trial to be
conducted after receipt of Regulatory Approval that was mandated by the
applicable regulatory authority as a condition of such Regulatory Approval with
respect to an approved formulation or indication (such as post-marketing
studies, observational studies, pediatric studies, implementation and management
of registries and analysis thereof, in each case, if required by any regulatory
authority in any region worldwide to support or maintain Regulatory Approval for
a pharmaceutical, biologic, or vaccine product in such region).“Develop,”
“Developing,” and “Developed” will be construed accordingly.



A-24     “Development Plan” has the meaning set forth in Section 2.6.b
(Development of the Product).





33

--------------------------------------------------------------------------------

A-25     “Development Report” means a [***] written executive summary report
outlining by Calendar Quarter the progress of the Development activities taken
by SIIPL with respect to the Product in the SIIPL Territory, which report shall
be provided to the JSC as least [***] in advance of each JSC meeting. For
clarity, such reports will contain [***] to allow the Parties to evaluate the
progress of the Development activities in each such meeting, including against
the objectives and timelines included therefor in the Development Plan. In
addition, SIIPL will include in such report such other data and information
generated in the performance of activities under the Development Plan or as may
be [***] requested by Novavax related to the Development of the Product.



A-26     “Disclosing Party” shall have the meaning ascribed to it in Section
12.1 (Confidential Information – Definition).



A-27     “DP Cost” means [***].



A-28     “Drug Substance” shall have meaning ascribed to it in the Recitals.



A-29     “DS Price” means [***].



A-30     “Effective Date” has the meaning set forth in the preamble.



A-31     “Executive Officers shall have the meaning ascribed to it in Section
2.7.c.2 (Decisions of JSC).



A-32     “Exploit” means to make, have made, use, offer to sell, sell, Develop,
Manufacture, perform Medical Affairs, Commercialize, or otherwise exploit. When
used as a noun,

·  Exploitation means any and all activities involved in Exploiting.



A-33     “Field” means human prophylactic uses of a vaccine for SARS-CoV-2
disease.



A-34     “Firm Order” shall have the meaning ascribed in Section 3.1 (Forecast).



A-35     “First Commercial Sale means, with respect to a Product in any country
or region, the first sale of the Product to a third party for distribution, use,
or consumption in such country or region after receipt of Regulatory Approval
for such Product in such country or region.



A-36     “Forecast” shall have the meaning ascribed in Section 3.1 (Forecast).



A-37     “Fully-Loaded Cost” means [***].





34

--------------------------------------------------------------------------------

A-38     “Governmental Authority” means any legislative, executive, or judicial
unit of any governmental authority or instrumentality (international, national,
federal, state, provincial, or municipal, in any country or other jurisdiction),
or any tribunal, department, agency, board, bureau, commission, official, or
other regulatory, administrative, or judicial authority thereof, including any
administrative or regulatory agency or commission, and any court, in each
instance having legal jurisdiction over the subject matter before it.



A-39     “Infringement” shall have the meaning ascribed to it in Section 9.3
(Infringement).



A-40     “Infringer” shall have the meaning ascribed to it in Section 9.4
(Infringer).



A-41    Intellectual Property Rights” shall mean and refer to Patent Rights as
well as rights in all other intellectual property including trademarks, trade
names, service marks, domain names, copyrights, trade secrets, rights in and to
databases (including rights to prevent the extraction or reutilisation of
information from a database), design rights, topography rights and all rights or
forms of protection of a similar nature whether registered or applications for
registration thereof.



A-42     “JSC” shall have the meaning ascribed to it in Section 2.7a.1 (JSC
Establishment).



A-43     “JSC Chairperson” shall have the meaning ascribed to it in Section
2.7a.1 (JSC Establishment).



A-44     “Know-How” means any proprietary information and materials, including
records, discoveries, improvements, modifications, processes, techniques,
methods, assays, chemical or biological materials, designs, protocols, formulas,
data (including physical data, chemical data, toxicology data, animal data, raw
data, clinical data, and analytical and quality control data), dosage regimens,
control assays, product specifications, marketing, pricing and distribution
costs, inventions, algorithms, technology, forecasts, profiles, strategies,
plans, results in any form whatsoever, know-how, and trade secrets (in each
case, patentable, copyrightable, or otherwise).



A-45     “Licensed Know-How” means all Know-How that is Controlled by Novavax or
its Affiliates as of the Effective Date in relation to the Vaccine Components
and which is necessary for the Development, Manufacture or Commercialization of
Product



A-46     “Licensed Patents” means the Patent Rights of Novavax in relation to
the Vaccine Components, which are licensed to SIIPL under this Agreement, and
which are annexed herein as Appendix C.



A-47     “Losses” has the meaning set forth in Section 11.1(Indemnification By
SIIPL).





35

--------------------------------------------------------------------------------

A-48     “Manufacture” or “Manufacturing” means activities which include,
without limitation, the formulation, processing, packaging, labeling, filling,
finishing, assembly, shipping, storage, or freight of any pharmaceutical,
biologic, or vaccine product (or any components or process steps involving any
product or any companion diagnostic), placebo, or comparator agent, as the case
may be, including quality assurance and stability testing, characterization
testing, quality control release testing of drug substance and drug product,
quality assurance batch record review and release of product, process
development, qualification, and validation, scale-up, preclinical, clinical, and
commercial manufacture and analytic development, and product characterization,
but excluding activities directed to Development, Medical Affairs, or
Commercialization. “Manufacturing” and “Manufactured” will be construed
accordingly.



A-49     “Manufacturing Agreement” has the meaning set forth in Section 14.2
(Manufacturing Agreement).



A-50     “Medical Affairs” means any and all activities conducted by or on
behalf of a Party’s or any of its Affiliates’ medical affairs departments,
including communications with key opinion leaders, medical education, symposia,
advisory boards (to the extent related to medical affairs or clinical guidance),
activities performed in connection with patient registries, and other medical
programs and communications, including educational grants, research grants
(including conducting investigator initiated studies), and charitable donations
to the extent related to medical affairs and not to activities that involve the
promotion, marketing, sale, or other Commercialization of the Product and are
not conducted by or on behalf of a Party’s or any of its Affiliates’ medical
affairs departments. Medical Affairs excludes any activities directed to
Manufacturing, Development, or Commercialization.



A-51     “Net Sales” means the gross receipts representing sales of the Product
to third parties (whether an end-user, a distributor or otherwise) by SIIPL or
its Affiliates less applicable deductions for the following invoiced or itemized
items to the extent actually allowed and taken by such third parties and not
otherwise recovered by or reimbursed to SIIPL or its Affiliate in connection
with such Product:



i.          [***];

ii.         [***];

iii.        [***];

iv.        [***];

v.         [***];





36

--------------------------------------------------------------------------------

vi.        [***]; and

vii.       [***].



If SIIPL or its Affiliate receives non-cash consideration for a Product sold to
a third party during the Term, then [***].



No deduction will be made for any cost incurred by SIIPL [***]. If a single item
falls into more than one of the categories set forth in clauses (i)-(vi) above,
then such item may not be deducted more than once.



Transfers or sales between SIIPL and its Affiliates will be disregarded for
purposes of calculating Net Sales, except if such purchaser is an end user.



A-52     “Non-Binding Period” shall have the meaning ascribed in Section 3.1
(Forecast).



A-53     “Novavax Exclusive Territory” shall mean a) during the Pandemic Period
(as determined by the WHO) the countries of [***] and b) immediately following
the Pandemic Period, any other country designated as a high income country
(including sub-designations of high income countries (e.g., a “low high income
country”) according to the then most recent published Word Bank classification
of world countries as of the first day of the end of the Pandemic Period or
included within the Novavax Territory in accordance with Section 6.1.b.
(Non-Exclusive License).





37

--------------------------------------------------------------------------------

A-54     “Novavax Improvements” shall mean and include all Know-How related to
the Vaccine Components invented or developed solely by either Party or jointly
by both Parties during the Term in the performance of this Agreement.



A-55     “Novavax Indemnitees” shall have the meaning ascribed to it in Section
11.1 (Indemnification by SIIPL).



A-56     “Novavax Proprietary Rights” shall mean all proprietary rights,
including any and all Intellectual Property Rights, in the Licensed Patents and
Novavax Improvements.



A-57     “Pandemic Period” shall mean worldwide situation / period which the
World Health Organization declares as Public Health Emergency of International
Concern in relation to the SARS-CoV-2 virus.



A-58     “Payee Party” shall have the meaning ascribed to it in Section 7.3
(Taxes).



A-59     “Paying Party” shall have the meaning ascribed to it in Section 7.3
(Taxes).



A-60     “Payment” shall have the meaning ascribed to it in Section 7.3 (Taxes).



A-61     “Patent Rights” means all rights, title and interests in and to (a) all
national, regional, and international patents and patent applications filed in
any country of the world including provisional patent applications and all
supplementary protection certificates, (b) all patent applications filed either
from such patents, patent applications, or provisional applications or from an
application claiming priority from any of these, including any continuation,
continuation-in part, divisional, provisional, converted provisional, or
continued prosecution application, or any substitute applications, (c) any
patent issued with respect to or in the future issued from any such patent
applications, including utility models, petty patents and design patents and
certificates of invention, and (d) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, reexaminations, and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications. For
sake of clarity, in relation to Novavax, Patent Rights in the Vaccine Components
shall include the Licensed Patents, list of which is annexed to this Agreement
in Appendix B.



A-62     “Permitted Recipients” shall have the meaning ascribed to in Section
2.6 (Restrictions on Use).



A-63     “Person” means any individual, corporation, partnership, limited
liability company, firm, association, joint venture, joint stock company, trust,
unincorporated organization, or other entity, or any Governmental Authority.



A-64     “Pharmacovigilance Agreement” has the meaning set forth in Section 2.1c
(Pharmacovigilance Agreement).





38

--------------------------------------------------------------------------------

A-65     “Product” has the meaning set forth in the Recitals.



A-66     “Purchase Order” shall have the meaning ascribed in Section 3.1
(Forecast).



A-67     “Quality Agreement” means an agreement containing customary and
commercially reasonable terms that will provide, among other things, quality
standards for the Vaccine Components or Product, as applicable, the requirements
for product release, the respective roles and responsibilities of each Party in
these processes, the standards and procedures for the handling of any deviations
from the usual quality standards or product release requirements, and/or any
complaints, the processes and allocation of responsibilities for reporting of
these matters, and related topics.



A-68     “Quarterly Certificates” shall have the meaning ascribed to in Section
8.2 (Quarterly Reports).



A-69     “Receiving Party” shall have the meaning ascribed to it in Section 12.1
(Confidential Information – Definition).



A-70     “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre-and post-approvals, and all pricing and
reimbursement approvals), licenses, registrations or authorizations, including
marketing approvals and authorizations, required by relevant Governmental
Authorities for the Development, Manufacture, or Commercialization of the
Vaccine Components or Product, as applicable.



A-71     “Regulatory Report” means a brief description in English of [***]
provided to the JSC [***] of receipt thereof.



A-72     “Revenue” means the Net Sales of Product, less (a) DS Price, (b)
Adjuvant Price and

(c) DP Price. (a), (b) and (c) collectively referred to as “Agreed Cost Price”.



A-73     “Safety Stock” shall the meaning ascribed to it in 2.2 (Safety Stock).



A-74     “Shortfall” shall have the meaning ascribed to it in Section 2.8
(Shortfall Notice).



A-75     “Shortfall Notice” shall have the meaning ascribed to it in Section 2.8
(Shortfall Notice).



A-76     “SIIPL Exclusive License” shall have the meaning ascribed to it in
Section 6.1.a. (Exclusive License).



A-77     “SIIPL Exclusive Territory” shall mean India.





39

--------------------------------------------------------------------------------

A-78     “SIIPL Improvements” shall mean and include all Know-How, invented or
developed by SIIPL during the formulation, Manufacture, Development and further
Commercialization of the Product during the Term and which are not Novavax
Improvements.



A-79     “SIIPL Indemnitees” shall have the meaning ascribed to it in Section
11.2 (Indemnification by Novavax).



A-80     “SIIPL Proprietary Rights” shall mean all proprietary rights, including
any and all Intellectual Property Rights, in the SIIPL Improvements.



A-81     “SIIPL Royalty Payment” shall have the meaning ascribed to it in
Section 7.1 (SIPL Royalty Payment).



A-82     “SIIPL Non-Exclusive Territory” shall mean a) during the Pandemic
Period all the other countries EXCEPT SIIPL Exclusive Territory and Novavax
Exclusive Territory and b) immediately following the Pandemic Period only those
countries designated as low or middle income countries (including any
sub-designations of low or middle income countries (e.g., a “high middle income
country”) according to the then most recent published Word Bank classification
of countries as of the first day of the end of the Pandemic Period (“LMIC”),
subject to and may be modified in accordance with Section 6.1.b. (Non-Exclusive
License).



A-83     “SIIPL Territory” shall mean SIIPL Exclusive Territory and SIIPL
Non-Exclusive Territory together.



A-84     “Term” has the meaning set forth in Section 13.1 (Term).



A-85     “Technology Transfer” has the meaning set forth in ARTICLE 5
(Technology Transfer).



A-86     “Vaccine Components” shall have the meaning ascribed to it in the
Recitals.



A-87     “Vaccine Component Payment” shall have the meaning ascribed to it in
Section 7.2 (Vaccine Component Payment).



A-88     “Vaccine Component Specifications” shall have the meaning ascribed to
it in the Section 2.1.a (Supply of Vaccine Components to SIIPL) as further
described in the Quality Agreement.





40

--------------------------------------------------------------------------------

Appendix B



Novavax shall pay SIIPL a royalty (the “Novavax Royalty Payment”) for sales by
Novavax of Product supplied by SIIPL or its licensees in the SIIPL Nonexclusive
Territory in the applicable year. Such Novavax Royalty Payment shall equal fifty
percent (50%) of the Revenue for Products sold by Novavax during a calendar
year, as further articulated and described in the Manufacturing Agreement.





41

--------------------------------------------------------------------------------

Appendix C



Licensed Patents



[Beginning on the following page]



{The schedule of licensed patents follows this cover page.}



[Pursuant to Regulation S-K, Item 601(a)(5), this Appendix setting forth the
licensed patents has not been filed. The Registrant agrees to furnish
supplementally a copy of any omitted appendixes to the Securities and Exchange
Commission upon request; provided, however, that the Registrant may request
confidential treatment of omitted items.]f

42

--------------------------------------------------------------------------------